Citation Nr: 0512301	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-33 473	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1972 to August 
1978 and from January 1984 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran does not have a confirmed current diagnosis 
of macular degeneration.

2.  The available record does not include audiometric 
findings that show a compensable level of hearing loss after 
the award of service connection on September 1, 2002.


CONCLUSIONS OF LAW

1.  The veteran does not have macular degeneration that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.655 
(2004).

2.  A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.85, 4.86 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran served on active duty in the United States Navy 
from August 1972 to August 1978 and in the United States Army 
from January 1984 to August 2002.  Associated with the claims 
file are service medical records (SMRs) for the period from 
May 1983 to March 2002.  

The veteran submitted a claim for VA disability compensation 
in September 2002 for macular degeneration.  

An entry in the veteran's SMRs dated in December 1985 noted 
that the veteran was seen at a military optometry clinic in 
San Francisco.  At that time the veteran denied visual or 
ocular complaints and the examiner noted that the veteran's 
ocular health was within normal limits.  The examining 
physician noted that the veteran was blinded by an explosion 
at age 20.  

An entry in the veteran's SMRs dated in May 2001 noted that 
the veteran complained of loss of his peripheral vision. 

A treatment report dated in June 2001 was included in the 
claims file from R. Pueschner, a German ophthalmologist.  The 
report was written in German and translated for purposes of 
review by the Board.  Dr. Pueschner diagnosed the veteran 
with myopia, astigmatism, presbyopia, exophoria, first degree 
Fundus scleroticus; suspicion of retinitis pigmentosa, and 
vision diminishment of an uncertain cause.  Dr. Pueschner 
recommended the veteran to the Munich University Eye Clinic 
for clarification of the narrowing of the field of vision and 
to differentiate the diagnosed impairment.  

An entry in the veteran's SMRs dated in June 2001 noted that 
the veteran had seen a local ophthalmologist who suspected 
that the veteran suffered from retinitis pigmentosa and that 
the veteran was referred to the Munich University Eye Centre.

An August 2001 entry in the veteran's SMRs noted that the 
veteran was seen for a sore left eyelid.  There was no trauma 
to the eye.  The veteran woke up with irritation and 
tenderness.  The veteran was diagnosed and treated for acute 
conjunctivitis.  An October 2001 record shows that the 
veteran gave a history of having macular degeneration.  The 
veteran's retirement examination report shows the past 
medical history of macular degeneration.  This was noted by 
the examiner, but no abnormal findings relating to the eyes 
were made.  Ophthalmoscopic examination, along with 
examination of pupils and ocular motility, was normal.  The 
examiner recommended that the veteran obtain an ophthalmology 
evaluation at that time, which was refused by the veteran.  

The veteran was scheduled for a VA eye examination in 
December 2002 for which he failed to report.  The veteran was 
scheduled for a second VA examination in February 2004.  The 
veteran contacted the RO in February 2004 and reported that 
he could not make the appointment due to work obligations and 
he called to cancel the examination.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records indicate that macular 
degeneration was noted at his retirement physical examination 
in March 2002.  The veteran was advised that he should seek 
an ophthalmology examination, which he refused at that time.  
The veteran was scheduled for two VA examinations for which 
he failed to report.  In February 2004, he called the RO to 
say that he wanted to cancel the examination and have his 
case forwarded to the Board.  Although he said he could not 
make the appointment because he was working seven days a 
week, he expressed no desire to make special arrangements or 
to have the examinations rescheduled when his work schedule 
allowed.  Consequently, the Board finds that, while good 
cause was shown for not reporting to the examinations-
because the veteran had to work, the veteran did not show any 
willingness to participate in an examination and instead 
wanted the examination canceled.  This leaves the Board with 
no alternative but to adjudicate the case on the available 
record without the benefit of further medical opinion 
evidence.  38 C.F.R. § 3.655.  

The only statements in this case suggesting a diagnosis of 
macular degeneration were made without any comment or basis 
for the diagnosis.  The veteran's service medical records 
include an eye examination from Dr. Pueschner who noted that 
he suspected retinitis pigmentosa but he recommended the 
veteran for a clarification of his diagnosis.  There are no 
additional treatment records.  In order to properly assess 
the veteran's claim a VA examination is necessary.  It 
appears that the mention of macular degeneration in the 
veteran's service records was because of the veteran's self-
reported history.  In other words, a diagnosis confirming 
this history does not appear to have been made.  

The Board notes that the veteran is capable of presenting lay 
evidence regarding the symptoms of his eye disability.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus opinion to link 
the veteran's current eye disability to service, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Given that a diagnosis supported by clinical findings has not 
been made to confirm the history of macular degeneration as 
reported in the veteran's SMRs, the Board finds no basis for 
granting service connection.  In other words, without a 
diagnosis of the disease process, a grant of service 
connection may not be made.  38 U.S.C.A. §§ 1110, 1131.  The 
preponderance of the evidence is against the claim.  

II.  Higher Initial Evaluation

The veteran filed a claim for service connection for hearing 
loss in September 2002.  The veteran was granted service 
connection for a bilateral hearing loss by way of a rating 
decision dated in January 2003.  He was assigned a 
noncompensable disability rating.  The veteran submitted his 
notice of disagreement (NOD) with the initial disability 
rating in February 2003.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  

The veteran's claim for a higher evaluation for his bilateral 
hearing loss is an original claim that was placed in 
appellate status by a NOD expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service connection was predicated on the veteran's SMRs which 
indicate that the veteran's hearing loss profile was high and 
that he was routinely exposed to hazardous noise.  An 
audiogram was performed at the veteran's retirement physical 
examination in March 2002.  Audiometric testing revealed 
puretone thresholds, in decibels, for the right ear of 80 at 
1000 Hertz, 85 at 2000 Hertz, 85 at 3000 Hertz, and 85 at 
4000 Hertz with an average puretone threshold of 84.  
Puretone thresholds, in decibels, for the left ear of 80 at 
1000 Hertz, 70 at 2000 Hertz, 75 at 3000 Hertz, and 75 at 
4000 Hertz with an average puretone threshold of 75.  Speech 
audiometry testing was not accomplished at that time.  

As noted above, the veteran did not report for examination 
following his separation from military service.  As a result, 
there is no evidence showing the level of hearing impairment 
since his separation from service in August 2002.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa of the regulation is to be 
used, whichever results in the higher numeral, to determine 
the Roman numeral designation for hearing impairment.  38 
C.F.R. § 4.86(a) (2004). Additionally, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral for rating purposes.  38 C.F.R. § 4.86(b) (2004).  

The veteran's separation physical examination dated in March 
2002 the veteran was diagnosed with bilateral hearing loss.  
The examiner recommended that the veteran consult an 
audiologist prior to his retirement from service but he 
refused.  The audiogram performed at the March 2002 
examination is almost three years old and does not have 
speech discrimination scores which are used in determining 
the veteran's level of hearing loss.  Additionally, there is 
no indication that audiological testing conducted in service 
was by a state-licensed audiologist, who is required to 
perform the tests necessary to rate hearing impairment for VA 
purposes.  38 C.F.R. § 4.85(a) (2004).  Indeed, the 
retirement examiner recommended that the veteran see an 
audiologist, but the veteran refused.  This suggests that the 
audiometric results on the examination report were not 
prepared by a state-licensed audiologist.  Moreover, there is 
no evidence of the level of hearing impairment since the 
award of service connection.  In order to properly assess the 
veteran's claim a VA examination is necessary.  The veteran 
declined to report for two VA examinations, and as with the 
eye claim, the Board is forced to decide the claim based on 
the evidence of record.  

Given the absence of the type of evidence necessary to rate 
the service-connected hearing loss as required by 38 C.F.R. 
§ 4.85, and because there is no evidence showing the level of 
impairment since the award of service connection effective 
from September 1, 2002, the Board finds no basis for an award 
of a compensable rating.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  In other words, the preponderance of the evidence 
(which includes the absence of evidence) is against the claim 
for a higher initial rating.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in November 2002.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

The RO denied service connection for macular degeneration but 
granted service connection for bilateral hearing loss in 
January 2003.  The veteran was informed that his claim for 
service connection for macular degeneration was denied 
because the veteran did not have a clinical diagnosis and 
that his claim for bilateral hearing loss was assigned a 
noncompensable evaluation because the audiological 
information of record was inadequate and could not be 
considered.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was told of what he had to 
do; he was told what VA would do; and he was told to submit 
any evidence in his behalf.  Additionally, while he was not 
specifically advised regarding the question of entitlement to 
a higher initial rating, this was not required.  VAOPGCPREC 
08-2003.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records in developing the veteran's 
claim.  The veteran was scheduled for two VA examinations and 
he failed to appear at both.  He has expressed his desire not 
to have examinations rescheduled.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2004).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for macular degeneration is 
denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


